Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-34 are pending in the application. Claims 1-14 have been canceled (Preliminary amendment filed 03/26/2021).
Priority
This application is a divisional of 15/524,079 filed 05/03/2017, now US Patent No. 10,987,304, which is a 371 of PCT/GB2015/053291 filed 11/02/2015. This application claims foreign priority to GB 1419540.8 filed 11/03/2014, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the parent application 15/524,079. 
The parent application GB 1419540.8 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 15-34 of this application. Priority accorded is 11/03/2014.
Claim Objections
Claim 19 is objected to because of the following informalities:  In claim 19 the term ‘is’ at line 2 should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-34 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while enabling for a method of treatment of dry eye syndrome, does not reasonably provide enablement for a method treatment of an eye disorder as broadly recited in claim 15, and does not provide enablement for treating all the other the eye disorders recited in claim 18.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
1. The nature of the invention: The instant invention pertains to a method of treatment of an eye disorder using an aqueous composition of an immunosuppressant at a concentration of less than 2% w/v and an amphiphilic carbohydrate having the structural formula recited in claim 15, wherein the eye disorders are those recited in claim 18.
2. The breadth of the claims and the predictability of the art:  Claim 15 recites an eye disorder and immunosuppressant. The said terms are broad and include any known eye disorder and known immunosuppressant. The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
3. The state of the prior art:  Rajappa et al (Eye, 2010, 24, 507-518) teaches that there are several eye disorders which are due to defects in different metabolic pathways and they also have an underlying genetic defect (see entire document). Jain et al (Drug Discovery Today, 2012, 17(13/14), 748-759) teaches eye disorders that involve vascular degeneration.  It can be seen form these two references eye disorders have different etiology and that it is highly unpredictable that a single can be used for the treatment of all eye disorders. 
4. The presence or absence of working examples: The examples at pages 12-21 in the specification disclose a formulation of cyclosporine A (CSA) in phosphate buffer at pH 7.4, physicochemical characterization, thermal stability, and CSA concentration in various tissues after topical ocular administration in rabbit eye. Based on these examples and the teachings of the prior art the instant claims are not commensurate in scope with the claimed treatment of all eye disorders as broadly encompassed by claim 15 and the treatment of the disorders recited in claim 18. See MPEP § 716.02(d). Thus, the specification fails to provide sufficient support for the treatment of all the eye disorders as instantly claimed except dry eye syndrome. 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factor and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the composition in claim 15 in the claimed methods of treatment, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites a structural formula for the carbohydrate showing four monomeric units within parentheses and subscripts a-d. The subscripts a-d are defined as fractions with the total being 1.000. Subscripts usually are used to define the number of repeat units. It is not clear what applicant intends by these subscripts. If applicant intends substitution/quaternization levels it should be recited in the claim. Clarification is needed. In claim 15, at line 6, the recitation ‘is represented by’ should be replaced by the recitation ‘has’. 
In the formula recited in claim 15, an asterisk appears at both ends of the formula. It is not clear what is intended by this.
Claims 16-34, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15-34 are rejected under 35 U.S.C. 103 as being unpatentable over Uchegbu et al (WO 2008/017839 A1; cited in IDS filed 06/28/2021; ‘839) in view of Uchegbu et al (WO 2004/026912 A1; cited in IDS filed 06/28/2021; ‘912) and further in view of Zhao et al (J. China Pharmaceutical University, 2012, 43(5), 418-423, Abstract in English; cited in IDS filed 06/28/2021).
‘839 teaches a formulation comprising quaternary ammonium glycol palmitoyl chitosan (GCPQ) and Cyclosporine A (CSA), wherein the polymer drug particle has a size of 254nm, which is equal to 0.254m and the polymer has a molecular weight of 17kDa (page 33, line 25 through page 34, line 6; page 8, lines 29-35; page 16, lines 10-14; part of the limitations of claim 15, and limitations of claims 16-cyclosporine A, 20-size, 21-quaternary ammonium glycol palmitoyl chitosan and 32-cyclosporine A). The polymer has the structure shown at page 4 having the claimed substitutions (page 4, line 9 through page 7, line 30). The degree of quaternization of the polymer is between 0.010 and 0.990 (part of the limitations of claims 15, 23-subscript b). The substitution level of the sugar moiety that has the free amino group is between 0.000 and 0.980 (part of the limitations of claim 15) and the degree of substitution of the sugar moiety that has the substituent X is between 0.010 and 0.990 (part of the limitations of claim 15-subscript c and limitation of claim 22). The drug (cyclosporine A in the instant case) is encapsulated by the carbohydrate polymer (page 22, lines 6-9). Even though ‘839 does not expressly teach that the drug is cyclosporine A at page 22, one of ordinary skill in the art will have a reasonable expectation that cyclosporine A will also be encapsulated by the carbohydrate polymer (as in claim 19). The composition comprising the amphiphilic carbohydrate polymer and cyclosporine A is made in water which should have a pH of around 7 (aqueous composition as in claim 15 and pH as in claim 31). The composition does not have lipids as in claim 17. '839 does not expressly teach an amphiphilic carbohydrate compound in which the sugar moiety that has the substitutions NR8R9 and R10 (the one on the left as in instant claim 15).
Even though ‘839 does not teach the carbohydrate compound which has the fourth sugar moiety that has the substitutions NR8R9 and R10 (the one on the left as in instant claim 15), it teaches that the group X can be substituted or unsubstituted hydrophobic group that can be attached via an amino group and R5 and R6 can be selected from hydrogen and several other groups (page 5, line 20 through page 6, line 37). One of ordinary skill in the art would also include another sugar moiety which is identical or structurally close to the sugar moiety on the right in the structure shown at page 4 of ‘839 in order to arrive at the instant structural formula as in instant claim 15. The artisan would be motivated to include the fourth sugar moiety (on the right as in claim 15) in order to look for a carbohydrate polymer having an enhanced amphiphilic character and drug solubilizing property.
‘839 does not expressly teach a method of treating an eye disorder comprising the topical application of an aqueous composition comprising an immunosuppressant drug and the carbohydrate compound as in claim 15 and does not teach the drugs sirolimus, tacrolimus and everolimus as in claim 16 and 34 and does not teach the limitations of claims 18, 24-30 and 33.
According to ‘912, compositions comprising cyclosporine and the amphiphilic carbohydrate compounds are very stable (Table 5 at page 29 and page 31, lines 13-16). This provides motivation to make the instant compositions including the drugs recited in claims 16 and 34.
It is known from Zhao et al that cyclosporine A composition is used as a topical for ocular therapy like dry eye syndrome. The chitosan micelles act as a carrier for cyclosporin A for ocular delivery (English abstract; an eye disorder as in claims 15 and 18). In view of this teaching it would be obvious to one of ordinary skill in the art to make the composition as in claim 15 and use it in a method of treating dry eye syndrome (eye disorder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the claimed compositions and use in the method of treating an eye disorder as instantly claimed since analogous compositions comprising structurally close carbohydrate compounds and cyclosporine A and several other drugs that are stable are taught by the prior art for treating eye disorder. It would be obvious to the artisan to make the composition wherein the concentration of the drug is less than 2% w/v as in claim 15, 24 and 33, and adjust the ratios and mole percentages as in claims 25-30 based on the amounts given in the prior art as starting point for the purpose of optimization. Using a lower effective concentration of the drug is also cost effective. The artisan would also substitute the other immunosuppressant drugs as in claim 18 for cyclosporine A in order to look for other amphiphilic carbohydrate -drug combinations that show enhanced effective ness for treating dry eye syndrome. 
One of ordinary skill in the art would be motivated to make the claimed compositions and use it for treating an eye disorder since the bioavailability of the drug is enhanced significantly when it is combination with the amphiphilic carbohydrate compounds (‘839-page 24, lines 14-19) and the compositions are also stable for a long time (as taught by ‘912). Since ‘839 teaches that its amphiphilic chitosan derivative solubilizes drugs, one of which is CSA, the artisan would be motivated to substitute the chitosan of Zhao with the amphiphilic chitosan of ‘829 and use it for treating eye disorder since the combination has high drug bioavailability and is also stable. The artisan would also be motivated to substitute other similar drugs as in claim 16 and use the composition in the claimed method in order to look for combinations that may have enhanced beneficial effects in treating eye disorder.


Conclusion
1. Pending claims 15-34 are rejected.
2. Claims 1-14 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623